PER CURIAM.
We affirm as to Point 1 and the merits. We reverse as to Point 2 because the trial court erred in imposing costs against appellant in a criminal case where appellant had been adjudicated insolvent and where appellant was not first provided with an opportunity to object to the costs. Jenkins v. State, 444 So.2d 947 (Fla.1984). We remand for a new hearing upon the issue of costs. In the alternative, considering the costs to the state and other exigencies associated with the above mentioned hearing procedure, the State of Florida is free to elect to forego the imposition of such costs against appellant.
AFFIRMED IN PART; REVERSED IN PART AND REMANDED.
DOWNEY, DELL and WALDEN, JJ., concur.